Exhibit UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) MONTHLY OPERATING REPORT FOR THE PERIOD ENDING MAY 31, 2008 TABLE OF CONTENTS Statement/Report Page Number Monthly Operating Summary Report/Debtor Questionnaire 2 Consolidated Statement of Operations 3 Consolidated Balance Sheet 4 Consolidated Statement of Cash Flows 5 Allocation of Disbursements among Legal Entities 6 Payments to taxing authorities 7 Accounts receivable and post-petition payable agings 8 Asset Sales 9 Page 1 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Monthly Operating Summary Report/Debtor Questionnaire For the fiscal month ended May 31, 2008 (in 000's) Monthly Consolidated Financial Data March 1, 2008 April 5, 2008 May 3, 2008 May 31, 2008 July 5, 2008 August 2, 2008 August 30, 2008 Sales 20,889 24,016 18,911 19,349 0 0 0 Consolidated expenses 9,932 10,646 9,643 9,263 0 0 0 Income (loss) before interest, restructuring, tax & reorg (1,127) (464) (828) (1,045) 0 0 0 Reorganization items 870 1,079 727 814 0 0 0 Net Income (loss) (2,284) (1,931) (1,869) (2,224) 0 0 0 REQUIRED INSURANCE MAINTAINED EXPIRATION Are all accounts receivable being collected within terms? No AS OF SIGNATURE DATE DATE Are all post-petition liabilities, including taxes, being paid within terms? Yes Have any pre-petition liabilities been paid? Yes PROPERTY/CASUALTY YES (X) NO () 5/4/2009 If so, describe: Pursuant to court order GENERAL LIABILITY YES (X) NO () 5/4/2009 Are all funds received being deposited into DIP bank accounts? Yes VEHICLE YES (X) NO () 5/4/2009 Are all funds being disbursed from DIP bank accounts? Yes WORKER'S COMPENSATION YES (X) NO () 5/4/2009 Were any assets disposed outside of the normal course? Yes EXECUTIVE PROTECTION (D&O) YES (X) NO () 5/4/2009 Were all proceeds from asset sales deposited in DIP bank accounts? Yes If so, describe: Pursuant to court order Are all U.S. Trustee Quarterly Fee Payments current? Yes What is the status of your Plan of Reorganization? No plan confirmed Are all post-petition tax returns being filed timely? Yes Note: The Debtors note that all federal and state income tax returns for the fiscal year ended February 3, 2007 have been filed, and returns for the fiscal year ended February 2, 2008 have been extended. Have all bank accounts been reconciled as of the period end? Yes Note: The Debtors note that the reconciliation of certain store-level accounts occurs historically at mid-month for the previous month. ATTORNEY NAME:Robert J. Dehney FIRM NAME:Morris, Nichols, Arsht and Tunnell ADDRESS:1201 North Market Street, P.O. Box 1347 I certify under penalty of perjury that the following Monthly Operating CITY, STATE, ZIP: Wilmington, DE 1989901347 Report, plus attachments, is true and correct to the best of my knowledge. TELEPHONE: (302) 658-9200 /s/Robert W. Driskell Robert W. Driskell Chief Financial Officer June 13, 2008 Page 2of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Consolidated Statement of Operations For the fiscal month ended May 31, 2008 (in 000's) March 1, 2008 April 5, 2008 May 3, 2008 May 31, 2008 July 5, 2008 August 2, 2008 August 30, 2008 Sales 20,889 24,016 18,911 19,349 0 0 0 Cost of goods sold 12,084 13,834 10,096 11,131 0 0 0 Gross profit 8,805 10,182 8,815 8,218 0 0 0 Selling, general and administrative expense (SG&A) 9,622 10,256 9,331 8,913 0 0 0 Depreciation and amortization 310 390 312 350 0 0 0 Operating income (loss) (1,127 ) (464 ) (828 ) (1,045 ) 0 0 0 Reorganization expenses 870 1,079 727 814 0 0 0 Interest expense, net 287 388 314 365 0 0 0 Earnings (loss) before income taxes (2,284 ) (1,931 ) (1,869 ) (2,224 ) 0 0 0 Income taxes 0 0 0 0 0 0 0 Net earnings (loss) (2,284 ) (1,931 ) (1,869 ) (2,224 ) 0 0 0 SG&A Breakdown: Wages and benefits 4,458 5,682 4,413 4,468 0 0 0 Advertising 694 557 597 596 0 0 0 Occupancy costs 3,086 3,157 3,016 3,059 0 0 0 Credit card fees 244 243 350 285 0 0 0 Other SG&A 1,140 617 955 505 0 0 0 Total selling, general and administrative expense 9,622 10,256 9,331 8,913 0 0 0 Note 1:Other than annually for tax purposes, detailed financial statements are not prepared for Hancock Fabrics, Inc. and its six direct or indirect subsidiaries.Separate, stand-alone accounting records are not maintained in the general ledger for each Debtor.Accordingly, the financial statements presented are on a consolidated basis. Page 3 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Consolidated Balance Sheet As of May 31, 2008 (in 000's) February 2, March 1, April 5, May 3, May 31 July 5, August 2, August 30, 2008 2008 2008 2008 2008 2008 2008 2008 Assets Current assets: Cash and cash equivalents 2,280 2,358 2,430 2,705 2,347 0 0 0 Receivables, less allowance for doubtful accounts 4,453 4,220 4,110 4,037 4,192 0 0 0 Inventories 77,907 76,313 77,469 81,150 80,303 0 0 0 Income taxes refundable 8,118 8,118 8,118 8,118 8,118 0 0 0 Prepaid expenses 1,748 1,447 1,359 1,058 2,508 0 0 0 Total current assets 94,506 92,456 93,486 97,068 97,468 0 0 0 Property and equipment, at depreciated cost 43,683 43,376 43,101 44,531 44,564 0 0 0 Other assets 10,513 10,440 11,096 11,059 10,993 0 0 0 Total assets 148,702 146,272 147,683 152,658 153,025 0 0 0 Liabilities and Shareholders' Equity Liabilities not subject to compromise Accounts payable 19,393 17,740 16,636 17,906 18,418 0 0 0 Credit facility: DIP financing 23,608 27,888 33,116 36,981 41,117 0 0 0 Accrued liabilities 14,354 11,504 11,779 13,996 12,515 0 0 0 Postretirement benefits other than pensions 315 379 442 384 446 0 0 0 Pension and SERP liabilities 270 314 360 396 435 0 0 0 Other liabilities 3,071 3,083 3,086 2,986 2,976 0 0 0 Liabilities subject to compromise Accounts payable 28,483 28,484 27,236 27,432 27,191 0 0 0 Accrued liabilities 7,323 7,297 7,297 6,739 6,266 0 0 0 Income taxes payable 1,500 1,500 1,500 1,500 1,500 0 0 0 Capital Lease Obligations 3,365 3,360 3,354 3,347 3,340 0 0 0 Postretirement benefits other than pensions 8,414 8,414 8,414 8,414 8,414 0 0 0 Pension and SERP liabilities 5,007 5,007 5,007 5,007 5,007 0 0 0 Other liabilities 6,543 6,523 6,471 6,369 6,376 0 0 0 Total liabilities 121,646 121,493 124,698 131,457 134,001 0 0 0 Total shareholders' equity 27,056 24,779 22,985 21,201 19,024 0 0 0 Total liabilities and shareholders' equity 148,702 146,272 147,683 152,658 153,025 0 0 0 Note 1:Other than annually for tax purposes, detailed financial statements are not prepared for Hancock Fabrics, Inc. and its six direct or indirect subsidiaries.Separate, stand-alone accounting records are not maintained in the general ledger for each Debtor.Accordingly, the financial statements presented are on a consolidated basis. Note 2: Financial data in the Company's balance sheet as of February 2, 2008 has been adjusted from previously reported MOR's to reflect the 2007 audited financial results, which can be referenced in the Company's 2007 Form 10-K filed with the Securities and Exchange Commission on April 17, 2008. Note 3:Hancock had $35.5 million of availability under the DIP Credit Facility at May 31, 2008. Note 4:Deferred tax assets and liabilities have been netted together. Page 4 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Consolidated Statement of Cash Flows For the period May 31, 2008 (in 000's) March 1, 2008 April 5, 2008 May 3, 2008 May 31, 2008 July 5, 2008 August 2, 2008 August 30, 2008 Cash flows from operating activities: Net earnings (loss) (2,284 ) (1,931 ) (1,869 ) (2,224 ) 0 0 0 Adjustments to reconcile net earnings to cash flows used in operating activities Depreciation and amortization, including cost of goods sold 489 630 464 538 0 0 0 Amortization of deferred loan costs 48 60 48 48 0 0 0 LIFO charge (credit) 291 299 177 250 0 0 0 Reserve for store closings credits (1 ) (1 ) (543 ) (476 ) 0 0 0 Reserve for obsolete inventory (130 ) (64 ) 0 0 0 0 0 Reserve for sales returns and bad debt 0 0 0 (56 ) Stepped rent accrual (26 ) (3 ) 7 2 0 0 0 Loss (gain) on disposition of property and equipment (7 ) 0 24 (4 ) 0 0 0 Stock compensation expense 68 225 154 103 0 0 0 Reorganization expense, net 870 1,079 727 814 (Increase) decrease in assets Receivables and prepaid expenses 534 198 374 (1,549 ) 0 0 0 Inventory at current cost 1,429 (1,407 ) (4,185 ) 930 0 0 0 Other noncurrent assets 25 (716 ) 464 118 0 0 0 Increase (decrease) in liabilities Accounts payable (1,652 ) (2,352 ) 1,466 271 0 0 0 Accrued liabilities (3,324 ) (325 ) 3,316 (1,663 ) 0 0 0 Postretirement benefits other than pensions (54 ) (54 ) (107 ) (25 ) 0 0 0 Long-term pension and SERP liabilities (27 ) 107 16 70 0 0 0 Other liabilities 19 (45 ) (203 ) (1 ) 0 0 0 Net cash used in operating activities before reorganization activities (3,732 ) (4,300 ) 330 (2,854 ) 0 0 0 Net cash used for reorganization activities (290 ) (478 ) (1,848 ) (633 ) 0 0 0 Net cash used in operating activities (4,022 ) (4,778 ) (1,518 ) (3,487 ) 0 0 0 Cash flows from investing activities: Additions to property and equipment (175 ) (359 ) (1,609 ) (921 ) 0 0 0 Proceeds from the disposition of property and equipment 5 20 18 20 0 0 0 Net cash used in investing activities (170 ) (339 ) (1,591 ) (901 ) 0 0 0 Cash flows from financing activities: Net borrowings on DIP credit facility 4,280 5,228 3,865 4,136 0 0 0 Payments for capital leases (4 ) (6 ) (6 ) (6 ) 0 0 0 Payments for loan costs 0 0 (475 ) (100 ) 0 0 0 Purchase of treasury stock (6 ) (33 ) 0 0 0 0 0 Net cash provided by financing activities 4,270 5,189 3,384 4,030 0 0 0 Decrease in cash and cash equivalents 78 72 275 (358 ) 0 0 0 Cash and cash equivalents: Beginning of period 2,280 2,358 2,430 2,705 2,347 2,347 2,347 End of period 2,358 2,430 2,705 2,347 2,347 2,347 2,347 Note:Other than annually for tax purposes, detailed financial statements are not prepared for Hancock Fabrics, Inc. and its six direct or indirect subsidiaries.Separate, stand-alone accounting records are not maintained in the general ledger for each Debtor.Accordingly, the financial statements presented are on a consolidated basis. Page 5 of9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Allocation of Disbursements among Legal Entities For the period ending May 31, 2008 (in 000's) March 1, 2008 April 5, 2008 May 3, 2008 May 31, 2008 July 5, 2008 August 2, 2008 August 30, 2008 Hancock Fabrics, Inc. 8,140 8,899 8,292 7,847 0 0 0 Hancock Fabrics, LLC 357 392 376 389 0 0 0 Hancock Fabrics of Michigan, Inc. 0 0 0 0 0 0 0 HF Merchandising, Inc 13,188 15,008 11,991 12,122 0 0 0 Hancockfabrics.com, Inc. 306 335 190 126 0 0 0 HF Enterprises, Inc. 0 0 3 0 0 0 0 HF Resources, Inc. 0 0 3 0 0 0 0 Revenue allocation by entity March 1, 2008 April 5, 2008 May 3, 2008 May 31, 2008 July 5, 2008 August 2, 2008 August 30, 2008 Hancock Fabrics, Inc. 19,696 22,708 17,903 18,241 - - - Hancock Fabrics, LLC 863 997 811 900 - - - Hancock Fabrics of Michigan, Inc. - Hancockfabrics.com, Inc. 330 311 197 208 - - - 20,889 24,016 18,911 19,349 - - - Footnote: Provided for the purpose of calculating the US Trustee fees under 28 USC Section 1930 (a). Expenses were allocated to Hancock Fabrics, Inc., Hancock Fabrics, LLC, Hancock Fabrics MI, Inc., and Hancockfabrics.com, Inc. based on the revenue of the entities.The amounts for HF Merchandising, Inc., HF Enterprises, Inc. and HF Resources, Inc. were based on actual expenditures. Page 6 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Payments to taxing authorities For the period ending May 31, 2008 (in 000's) Debtors in possession and trustees are required to pay post-petition tax liabilities incurred after the filing of their Chapter 11 petition on an as due basis. 1) Federal income taxes YES (X) NO () 2) FICA withholdings YES (X) NO () 3) Federal employee withholdings YES (X) NO () 4) Employer's FICA YES (X) NO () 5) Federal unemployment tax YES (X) NO () 6) State income and franchise taxes YES (X) NO () 7) State employee withholdings YES (X) NO () 8) State unemployment taxes YES (X) NO () 9) Property taxes YES (X) NO () 10) Sales tax YES (X) NO () 11) All other taxes YES (X) NO () If any of the above taxes have not been paid, state below the tax not paid, the amount past due and the date of the last payment ** DETAILS OF PAYMENTS TO SPECIFIC TAXING AUTHORITIES IS AVAILABLE UPON REASONABLE WRITTEN REQUEST TO THE DEBTOR'S COUNSEL AT MORRIS, NICHOLS, ARSHT AND TUNNELL, ATTN: DEREK ABBOT, 1, WILMINGTON DE 19899 Page 7 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Accounts Receivable & Payable Aging As of May 31, 2008 (in 000's) Accounts Receivable: March 1, 2008 April 5, 2008 May 3, 2008 May 31, 2008 July 5, 2008 August 2, 2008 August 30, 2008 Current 34 32 43 48 - - - 61 - 90 13 11 6 5 - - - 91 - 120 6 13 10 6 - - - Over 121 25 21 28 35 - - - Total aged accounts receivable 78 77 87 94 - - - Excess work comp. claims 458 455 455 453 - - - Accounts receivable vendors 1,183 1,166 1,082 1,067 - - - Accounts receivable employees 6 2 1 3 - - - Accounts receivable pension fund 588 590 643 656 - - - Customer accounts receivable* 82 82 89 92 - - - Credit card sales*** 1,825 1,738 1,680 1,827 - - - 4,220 4,110 4,037 4,192 - - - Accounts Payable ** March 1, 2008 April 5, 2008 May 3, 2008 May 31, 2008 July 5, 2008 August 2, 2008 August 30, 2008 0 - 30 9,701 8,240 8,930 9,773 - - - 31 - 60 1,461 1,850 2,233 1,477 - - - 61 - 90 79 16 18 468 - - - 91 - 120 29 15 8 32 - - - Total aged accounts payable 11,270 10,121 11,189 11,750 - - - Distribution center inventory in transit 2,605 3,265 3,272 3,603 - - - Drop ship inventory in transit* 1,816 1,631 1,711 1,677 - - - Misc. expense accruals* 2,049 1,619 1,734 1,388 - - - Total unpaid post-petition payables 17,740 16,636 17,906 18,418 - - - * Amounts shown are estimated based on historical data. ** The accounts payable agings is based on the invoice date.All vendors are generally being paid in accordance with negotiated payment terms. Page 8 of 9 HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) Asset Sales As of May 31, 2008 (in 000's) March 1, 2008 April 5, 2008 May 3, 2008 May 31, 2008 July 5, 2008 August 2, 2008 August 30, 2008 Proceeds Fixtures 1.0 18.5 14.2 15.3 - - - Vehicles 4.0 1.5 3.8 4.7 - - - Land - 5.0 20.0 18.0 20.0 - - - Note: All proceeds from the sale of assets outside the ordinary course were deposited into Hancock owned bank accounts which were swept against the DIP Credit Facility. Page 9 of 9
